       Case: 1:19-cv-06982 Document #: 9 Filed: 12/26/19 Page 1 of 1 PageID #:26




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

  HENRY JOHNSON,

       Plaintiff,                                  Case No. 1:19-cv-06982

  v.                                               Honorable Virginia M. Kendall

  ATLANTIC RECOVERY SOLUTIONS,                     Honorable M. David Weisman
  LLC,                                             Magistrate Judge

       Defendant.

                                  NOTICE OF MOTION

       PLEASE TAKE NOTICE that on January 16, 2020 at 9:00 a.m., the undersigned will
appear before the Honorable Virginia M. Kendall at the Everett McKinley Dirksen United States
Courthouse, 219 South Dearborn Street, Courtroom 2503, Chicago, Illinois 60604 and will then
and there present PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT at which time you
may appear, if you so choose.

                                                         /s/ Joseph S. Davidson

                                                         Mohammed O. Badwan
                                                         Joseph S. Davidson
                                                         SULAIMAN LAW GROUP, LTD.
                                                         2500 South Highland Avenue
                                                         Suite 200
                                                         Lombard, Illinois 60148
                                                         +1 630-575-8181
                                                         mbadwan@sulaimanlaw.com
                                                         jdavidson@sulaimanlaw.com
